This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                     No. A-1-CA-37703

 5 PAUL STONECIPHER,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 John Dean Jr., District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                  MEMORANDUM OPINION

17 VANZI, Judge.

18   {1}    Defendant has appealed from a conviction for trafficking a controlled

19 substance. We previously issued a notice of proposed summary disposition in which
 1 we proposed to uphold the conviction. Defendant has filed a memorandum in

 2 opposition. After due consideration, we remain unpersuaded. We therefore affirm.

 3   {2}   Defendant has raised one issue, challenging the sufficiency of the evidence to

 4 support his conviction. [DS 4; MIO 1] As previously described, [CN 3-4] the State

 5 presented evidence that a law enforcement officer arranged a meeting with Defendant

 6 at a specified location for the purpose of purchasing methamphetamine. At that

 7 location Defendant participated in the contemplated drug transaction by negotiating

 8 the price, and Defendant ultimately took the money that the officer presented in

 9 exchange for the methamphetamine. [MIO 1-2, 4] This evidence provides adequate

10 support for the jury’s verdict. See, e.g., State v. Castleman, 1993-NMCA-019, ¶¶ 2,

11 19, 116 N.M. 467, 863 P.2d 1088 (observing that the testimony of an undercover

12 officer describing his purchase of a controlled substance from the defendant was

13 sufficient to support a conviction for trafficking).

14   {3}   In his memorandum in opposition Defendant continues to argue that the State’s

15 evidence was insufficient to establish that he “caused the transfer” of the

16 methamphetamine because no evidence was presented that he actually touched the

17 substance, and because a woman was also present who participated in the transaction

18 by weighing the substance and approving the negotiated price. [MIO 4] However, as


                                              2
 1 we previously observed, [CN 4-5] neither of these considerations warrants a different

 2 result. Defendant’s facilitation of the transaction is sufficient to establish that he

 3 “caused the transfer” of methamphetamine, such that is conviction is supported. See,

 4 e.g., State v. Bankert, 1994-NMSC-052, ¶¶ 18-31, 117 N.M. 614, 875 P.2d 370

 5 (affirming a conviction for trafficking by possession with intent to distribute, even

 6 though the defendant “never touched the cocaine and was often not in the same room

 7 where the drug deal took place,” based on the defendant’s actions as facilitator, and

 8 further indicating that several people may simultaneously participate in a drug

 9 transaction, regardless of actual physical possession of the substance).

10   {4}   Accordingly, for the reasons stated in our notice of proposed summary

11 disposition and above, we affirm.

12   {5}   IT IS SO ORDERED.


13                                               ______________________________
14                                               LINDA M. VANZI, Judge

15 WE CONCUR:


16 _________________________________
17 M. MONICA ZAMORA, Chief Judge


18 _________________________________

                                             3
1 JACQUELINE R. MEDINA, Judge




                                4